     Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 1 of 7 Page ID #:2761




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
6     Los Angeles, California 90071
      Telephone: (323) 965-3998
7     Facsimile: (213) 443-1904
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12     SECURITIES AND EXCHANGE                     Case No. 2:17-cv-07251-FMO-E
13     COMMISSION,
                                                   PLAINTIFF SECURITIES AND
14                  Plaintiff,                     EXCHANGE COMMISSION’S
                                                   WITNESS LIST PURSUANT TO
15                                                 COURT ORDER AND LOCAL RULE
              vs.                                  16-5
16     TWEED FINANCIAL SERVICES,                   Final Pretrial Conference: November 8,
17     INC. and ROBERT RUSSEL TWEED,               2019
18                  Defendants.                    Judge: Honorable Fernando M. Olguin
                                                   Ctrm: 6D
19
20
21
22          Pursuant to this Court’s February 2, 2018 Order and Local Rule 16-5, Plaintiff
23    Securities and Exchange Commission hereby submits its trial witness list.
24
25
26
27
28
Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 2 of 7 Page ID #:2762
Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 3 of 7 Page ID #:2763
Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 4 of 7 Page ID #:2764
Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 5 of 7 Page ID #:2765
     Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 6 of 7 Page ID #:2766




1                                    PROOF OF SERVICE
2     I am over the age of 18 years and not a party to this action. My business address is:
3           U.S. SECURITIES AND EXCHANGE COMMISSION
            444 S. Flower Street, Suite 900, Los Angeles, California 90071
4           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5     On October 18, 2019, I caused to be served the document entitled PLAINTIFF
      SECURITIES AND EXCHANGE COMMISSION’S WITNESS LIST
6
      PURSUANT TO LOCAL RULE AND COURT ORDER on all the parties to this
7     action addressed as stated on the attached service list:
8
      ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
9     collection and mailing today following ordinary business practices. I am readily
      familiar with this agency’s practice for collection and processing of correspondence
10    for mailing; such correspondence would be deposited with the U.S. Postal Service on
      the same day in the ordinary course of business.
11
      ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12    personally deposited with the U.S. Postal Service. Each such envelope was deposited
      with the U.S. Postal Service at Los Angeles, California, with first class postage
13    thereon fully prepaid.

14    ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
      regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
15    Angeles, California, with Express Mail postage paid.

16    ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
      office of the addressee as stated on the attached service list.
17
      ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
18    by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
      deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
19    Los Angeles, California.

20    ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
      the electronic mail address as stated on the attached service list.
21
      ☒    E-FILING: By causing the document to be electronically filed via the Court’s
22    CM/ECF system, which effects electronic service on counsel who are registered with
      the CM/ECF system.
23
      ☐     FAX: By transmitting the document by facsimile transmission. The
24    transmission was reported as complete and without error.

25          I declare under penalty of perjury that the foregoing is true and correct.
26     Date: October 18, 2019                     /s/ Lynn M. Dean
27                                               Lynn M. Dean
28

                                                    6
     Case 2:17-cv-07251-FMO-E Document 66 Filed 10/18/19 Page 7 of 7 Page ID #:2767




1                       SEC v. Tweed Financial Services, Inc., et al.
2               United States District Court—Central District of California
                              Case No. 2:17-cv-07251-FMO-E
3
4
                                     SERVICE LIST
5
6                      Edward Gartenberg, Esq. (ECF)
                       Gartenberg, Gelfand, Hayton LLP
7
                       15260 Ventura Blvd., Suite 1920
8                      Sherman Oaks, CA 91403
                       Tel: (213) 542-2111
9
                       Fax: (213) 542-2101
10                     Email: egarternberg@ggslaw.com
                       Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
